Bronson, Chief Justice.
These papers do not raise the question made by the counsel as to what papers should be served on an appeal from the special term orders of the circuit judge of the first circuit. As there was no order to stay proceedings, the plaintiff was entirely regular-in entering judgment, and the judgment should only have been set aside on terms. Ordered, that the said order of the circuit judge be vacated, and in case the defendants shall, within ten days, procure and serve an order staying proceedings until the case which they Lave made, for the purpose of setting aside the report of the referee, shall be argued and decided, then, on payment by the defendants of the costs of entering the judgment, and $7 costs of opposing this motion, it is further ordered, that the judgment be vacated and set aside. The plaintiff is not at liberty to proceed upon the judgment, until the ten days herein mentioned shall have expired.